Oldham, J. A plea puis darrein continuance is always pleaded by way of substitution for the former plea on which no proceeding is afterwards had. Steph. Pl. 83. If matter in abatement be pleaded puis darrein continuance the judgment, if against the defendant, will be peremptory, as well on demurrer as on trial. The plea is a waiver of the first plea, and no advantage can afterwards be taken of it. Chit. Pl. 697. The court therefore did not err in rendering judgment for the plaintiff, and we therefore affirm the same.